 

Exhibit 10 3

 

SERITAGE

GROWTH PROPFRTIFS

Benjamin Schall

Chief Executive Officer

May 16, 2018

Kenneth T. Lombard
xxxxxxxx@gmail.com

Dear Kenneth,

We are pleased to extend to you our offer to join Seritage Growth Properties
(the "Company") as Executive Vice President and Chief Operating Officer,
reporting to Benjamin Schall, President and Chief Executive Officer. This
position will be located at Seritage's office in Westwood (Los Angeles), CA, and
we anticipate that you will commence employment with us on May 20, 2018. This
letter (the "Letter Agreement") serves as confirmation of our offer, subject to
the terms and conditions below.

The key elements of your compensation package and the other conditions of your
employment are as follows:

 

1.

Base Salary. Your annual base salary will be at a rate of $450,000.

 

2.

Sign-On Compensation.

 

a.

You will receive a one-time sign-on bonus of $300,000 (the "Sign-On Bonus")
payable in cash.

 

b.

You will receive a one-time sign-on equity award with a value of $300,000 (the
"Sign-On Equity"). The terms of this Sign-On Equity will be identical to the
equity shares recently issued to the Executive management team, including but
not limited to, the share conversion mechanism, the ratio of time based and
performance based equity, vesting provisions, and performance criteria.

 

c.

The Sign-On Bonus and Sign-On Equity shall be payable within fifteen (15) days
following your start date.

 

b.

In the event you voluntarily terminate your employment with the Company without
Good Reason (as defined below) or are terminated by the Company for Cause (as
defined below) within twelve (12) months immediately following your start date,
you will be required to immediately repay the Sign-On Bonus. For the Sign-On
Equity, the termination provisions shall be governed by the share agreements and
will be identical to the equity shares recently issued to the Executive
management team.

 

3.

Annual Bonus and Awards.

 

a.

As a participant in the Company's annual incentive plan, you will be eligible to
receive an annual cash bonus (the "Annual Bonus") provided threshold performance
goals are achieved. Your annual target incentive opportunity will be 75% of your
annual base salary and your annual maximum incentive opportunity will be 100% of
your annual base salary, in each case, subject to performance goals, terms and
conditions established by the Compensation Committee. You will be eligible for a
target incentive opportunity for your first year of employment which shall not
be prorated.. Any Annual Bonus payable with respect to a fiscal year will be
paid during the following fiscal year at the same time as the annual incentives
are paid generally to other members of the executive team, provided that you are
actively employed on the payment date.

 

 

--------------------------------------------------------------------------------

Kenneth T. Lombard

May 16, 2018

Page 2

 

 

b.

As a participant in the Equity Plan, you will be eligible to receive an annual
equity award in the form of either Shares or OP Units (the "Annual Award")
provided threshold performance goals are achieved. Your annual target equity
award will be an amount of Shares equal to 75% of your annual base salary and
your annual maximum equity award will be an amount of Shares equal to 125% of
your annual base salary, which will be issued in the form of time vesting
restricted stock units and performance vesting restricted stock units, in each
case, subject to performance goals, terms and conditions set forth in the
Company's long term equity incentive plan and award agreements as established by
the Compensation Committee. Any Annual Award issuable with respect to a fiscal
year will be issued during the following fiscal year at the same time as the
annual awards are issued generally to other members of the executive team, and
provided that you are actively employed on the award issuance date. You will be
eligible for an Annual Award for 2018, which shall not be prorated, and issuable
if you are actively employed on the award issuance date.

 

4.

Termination.

 

a.

Your employment shall be at will and you may be terminated by the Company at any
time with or without Cause. "Cause" shall mean (i) a material breach by you
(other than a breach resulting from your incapacity due to death or a
Disability) of your duties and responsibilities which breach is demonstrably
willful and deliberate on your part, is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company or
the Company's affiliates and is not remedied in a reasonable period of time
after receipt of written notice from the Company specifying such breach; or (ii)
the conviction of you of a felony (other than vehicular-related). "Disability"
shall mean disability as defined under the Company's long-term disability plan
(regardless of whether you are a participant under such plan) or if no such plan
exists, your inability by reason of disability to perform your duties for 180
consecutive days.

 

b.

If you are terminated for Cause, you shall not be entitled to any of the
benefits or amounts set forth in section 5 hereof (except with respect to
section 5(c) to the extent required by law) and all Shares granted to you prior
to the date of termination will be forfeited.

 

5.

Other Benefits and Compensation Matters.

a. Severance.

 

i.

In the event you are terminated by the Company without Cause or resign for Good
Reason (as defined below), (A) you shall be entitled to (1) (a) if such
termination occurs in the first twelve (12) months of your employment, a
guaranty of your base salary for such period (payable in equal installments over
the remaining portion of such twelve (12) month period) plus a cash severance
payment equivalent to twelve (12) months of base salary (payable in equal
installments over a twelve (12) month period) and (b) if such termination occurs
after the first twelve (12) months of your employment, a cash severance payment
equivalent to twelve (12) months (payable in equal installments over a twelve
(12) month period), (2) a prorated Annual Bonus for the year of termination
(based on performance of the Company for the full year in

which the termination occurs), and (3) twelve (12) months of subsidized COBRA
coverage whereby your premium costs are the active employee rate and (B) (1)
either the Additional Sign-On Bonus or the Shares (and any other equity
interests) granted to you as part of the Sign-On Award shall automatically vest
and (2) a pro

 

--------------------------------------------------------------------------------

Kenneth T. Lombard

May 16, 2018

Page 3

 

rata portion of your Annual Awards shall vest (based on the number of days you
were employed during the applicable vesting period); provided that in the case
of the foregoing (B) (1) and (B) (2), vesting in respect of any
performance-vesting Shares (and any other equity interests) shall be based on
the performance of the Company through the date of termination. The payments and
awards contemplated by (A) and (B) above shall be subject to you continuing to
comply with sections 6, 7 and 8 hereof at all times and you signing a release,
on the thirtieth (30th) day following termination of your employment, in a form
satisfactory to the Company (a "Release"). "Good Reason" shall mean, without
your written consent, (1) a reduction of ten percent (10%) or more of your
annual base salary, annual cash bonus opportunity and annual equity grant
opportunity from those in effect as of the date of this Letter Agreement) or, if
the reduction does not also apply to other senior executives of the Company
equally, then a material reduction of the foregoing; (2) your mandatory
relocation to an office more than twenty five (25) miles from the primary
location at which you are required to perform your duties on your start date;
(3) any action or inaction that constitutes a material breach of the terms of
this Letter Agreement, including failure of a successor company to assume or
fulfill the obligations under this Letter Agreement; (4) a material reduction in
your duties or adverse change in title. In each case, you must provide the
Company with written notice of the facts giving rise to a claim that "Good
Reason" exists within thirty (30) days of the occurrence of such facts, and the
Company shall have a right to remedy such event within sixty (60) days after
receipt of such written notice.

 

ii.

In the event your employment terminates due to your death or Disability, (A) you
shall be entitled to (1) a prorated Annual Bonus for the year of termination
(based on performance of the Company for the full year in which the termination
occurs) and (2) solely in the case of a Disability, twelve (12) months of
subsidized COBRA coverage whereby your premium costs are the active employee
rate and (B) either the Additional Sign-On Bonus or the Shares (and any other
equity interests) granted to you as part of the Sign-On Award and Annual Awards
shall automatically vest; provided that vesting in respect of any
performance-vesting Shares (and any other equity interests) shall be based on
the performance of the Company through the date of termination.

 

b.

Change of Control. In the event there is a "change in control" of the Company,
the Shares granted to you shall be treated as set forth in the Equity Plan and
underlying award agreements as established by the Compensation Committee.

 

c.

Vacation. You will be eligible to receive up to four weeks of paid vacation per
year to be taken in accordance with Company policy at that time, which shall be
prorated during you first year of service based on your start date.

 

d.

Benefits. You will be eligible to participate in all retirement, life insurance,
health and welfare programs on a basis no less favorable than other senior
executives of the Company, in accordance with the applicable terms, conditions
and availability of those programs.

 

e.

Section 409A. If you are a "specified employee" within the meaning of Section
409A of the Internal Revenue Code of 1986 (as amended) ("Section 409A"), to the
extent required by Section 409A, you will not be entitled to receive the
benefits of section 5(a) hereof until the first (1st) day of the seventh (7t1)
month following the date of termination of your employment.

 

--------------------------------------------------------------------------------

Kenneth T. Lombard

May 16, 2018

Page 4

 

 

6.

Non-Solicitation of Employees. During your employment with the Company and for
twelve (12) months following the termination of your employment with the
Company, you will not, directly or indirectly, solicit or encourage any person
to leave her/his employment with the Company or hire or assist in any way with
the hiring of any Company employee by any future employer or other entity.

 

7.

Non-Competition. You acknowledge that as a result of your position at the
Company, you have learned or developed, or will learn or develop, confidential
information and that use or disclosure of such confidential information is
likely to occur if you were to render advice or services to any Seritage
Competitor (as defined below). For twelve (12) months, following the termination
of your employment with the Company, you will not, directly or indirectly, aid,
assist, participate in, consult with, render services for, accept a position
with, become employed by, or otherwise enter into any relationship with (other
than having a passive ownership interest in or being a customer of) any Seritage
Competitor. For purposes of this Letter Agreement, "Seritage Competitor" means
the companies listed on Appendix A, each of which you acknowledge is a Seritage
Competitor.

 

8.

Confidentiality. You will not, during the term of your employment with the
Company or thereafter, and other than in the performance of your duties and
obligations during your employment with the Company or as required by law or
legal process, and except as the Company may otherwise consent or direct in
writing, reveal or disclose, sell, use, lecture upon or publish any confidential
information of the Company. You further agree that the existence and terms of
this Letter Agreement, including any compensation paid to you, and discussions
with the Company regarding this Letter Agreement, shall be considered
confidential and shall not be disclosed or communicated in any manner except:
(a) as required by law or legal process; (b) to your spouse or domestic partner;
(c) to your financial/legal advisors, all of whom shall agree to keep such
information confidential; or (d) if such Letter Agreement is hereafter publicly
filed by the Company;

 

9.

Irreparable Harm. You acknowledge that irreparable harm would result from any
breach by you of sections 6, 7, and/or 8 hereof, and that monetary damages alone
would not provide adequate relief for any such breach. Accordingly, if you
breach or threaten to breach this Letter Agreement, the Company may seek
injunctive relief in favor of the Company without the necessity of the Company
posting a bond. Moreover, any award of injunctive relief shall not preclude the
Company from seeking or recovering any lawful compensatory damages which may
have resulted from a breach of this Letter Agreement.

 

10.

Cooperation. You agree, without receiving additional compensation, to reasonably
cooperate with the Company, both during and after the period of employment with
the Company, with respect to matters that relate to your period of employment,
in all investigations, potential litigation or litigation in which the Company
is involved or may become involved other than any such investigations, potential
litigation or litigation between the Company and you. The Company will reimburse
you for reasonable travel and out-of-pocket expenses incurred in connection with
any such investigations, potential litigation or litigation.

 

11.

Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Letter
Agreement by the Company or you in any instance shall not be deemed a waiver of
such provision in the future.

 

12.

Severability. If any provision(s) of this Letter Agreement shall be found
invalid, illegal, or unenforceable, in whole or in part, then such provision(s)
shall be modified or restricted so as to effectuate as nearly as possible in a
valid and enforceable way the provisions hereof, or shall be deemed excised from
this Letter Agreement, as the case may require, and this Letter Agreement shall
be construed and enforced to the maximum extent permitted by law, as if such
provision(s) had been

 

--------------------------------------------------------------------------------

Kenneth T. Lombard

May 16, 2018

Page 5

 

 

originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

 

13

Governing Law. This Letter Agreement will be governed under the internal laws of
the state of New York without regard to principles of conflicts of laws. You
agree that the state and federal courts located in the state of New York shall
have exclusive jurisdiction in any action, lawsuit or proceeding based on or
arising out of this Letter Agreement, and you hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to the service of process in connection
with any action, suit, or proceeding against you; and (c) waive any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction, venue or service of process.

 

14.

Right to Jury. You agree to waive any right to a jury trial on any claim
contending that this Letter Agreement or any Release is illegal or unenforceable
in whole or in part, and you agree to try any claims brought in a court or
tribunal without use of a jury or advisory jury.

 

15.

Entire Agreement. This Letter Agreement contains and comprises the entire
understanding and agreement between you and the Company and fully supersedes any
and all prior agreements or understandings between you and the Company with
respect to the subject matter contained herein, and may be amended only by a
writing signed by you and a duly authorized officer of the Company.

 

16.

Tax Withholding. Any compensation paid or provided to you under this Letter
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

 

17.

Assignment. The Company may assign its rights under this Letter Agreement to any
successor by merger, consolidation, or sale of assets. This Letter Agreement
shall be binding whether it is between the Company and you or between any such
successor and you.

 

18.

Counterparts. This Letter Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

 

19.

Section 409A Compliance.

 

a.

To the extent that a payment or benefit under this Letter Agreement is subject
to Section 409A, it is intended that this Letter Agreement as applied to that
payment or benefit comply with the requirements of Section 409A, and the Letter
Agreement shall be administered and interpreted consistent with this intent.

 

b.

With regard to any provision herein that provides for reimbursement of costs and
expenses of in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits, to be
provided in any other taxable year, and (iii) such payments shall be made on or
before the last day of your taxable year following the taxable year in which the
expense occurred.

 

c.

For purposes of Section 409A, your right to receive any installment payments
pursuant to this Letter Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this Letter
Agreement specifies a payment period with reference      to a number of days
(e.g., "payment shall be made within thirty (30) days following the date of
termination"), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

--------------------------------------------------------------------------------

Kenneth T. Lombard

May 16, 2018

Page 6

 

 

20.

Employee Representation. You hereby represent to the Company that the execution
and delivery of this Letter Agreement by you and the Company and the performance
by you of your duties hereunder shall not constitute a breach of, or otherwise
contravene, or be prevented, interfered with or hindered by, the terms of any
employment agreement or other agreement or policy to which you are a party or
otherwise bound, and further that you are not subject to any limitation on your
activities on behalf of the Company as a result of agreements into which you
have entered except for obligations of confidentiality with former employers. To
the extent this representation and warranty is not true and accurate, it shall
be treated as a Cause event and the Company may terminate you for Cause or not
permit you to commence employment.

 

21.

Employment Verification. This offer, and your employment by the Company, is
contingent upon satisfactory employment authorization verification, and the
submission of a completed Form 1-9 and required documents thereunder.

Kenneth, we are looking forward to you joining the Company. We are excited about
the important contributions you will make to the Company and look forward to
your acceptance of our offer. If you need additional information or
clarification, please call.

This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter to my attention.

 

Sincerely,

/s/ Benjamin Schall

Benjamin Schall
Enclosures

[Letter Agreement Acceptance Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

I understand and am in agreement with the above terms and conditions of my
prospective employment, including the employee representations set forth in the
Letter Agreement. In addition, I consent to references and a background check. I
acknowledge that this Letter Agreement embodies our entire employment agreement.
My acceptance of this offer is made voluntarily and after careful consideration.

 

/s/ Kenneth T. Lombard

 

5/16/18

Kenneth T. Lombard

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Letter Agreement Acceptance Signature Page]

 